Claims 1-9 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising  a joystick comprising: a fixed body; a handle that extends along an axis of the handle from an upper portion to a lower portion that is accommodated inside the fixed body, the upper portion being accessible from outside the body and allowing the handle to be rotated between a neutral position and an inclined position, the neutral position being the position of the handle in the absence of external stress on the handle; an articulation comprising a male portion and a female portion, one of the male portion and of the female portion being fastened with no degree of freedom to the lower portion of the handle, and the other of the male portion and of the female portion being fastened with no degree of freedom to the fixed body, and in which: the male and female portions comprise corresponding and facing bearing faces, these bearing faces being shaped to permit, via shape-shape interaction when they rub against each other, a rotational movement of the handle about one or more axes of rotation that are fixed with respect to the body and perpendicular to the axis of the handle; and the handle comprises a first rim that is integral with the handle, this rim having, on each side of the handle, an upper face that is turned toward the upper portion of the handle and a lower face that is turned toward the lower portion of the handle; and a first set of springs that is interposed between the fixed body and the upper face of the rim, this first set of springs comprising one or more springs that are uniformly distributed around a vertical axis, this vertical axis being coincident with the axis of the handle when the handle is in the neutral position, and this first set of springs being arranged so as to exert, on the handle, in its inclined position, a mechanical moment that urges the handle toward its neutral position and, at the same time, a first vertical force, parallel to the vertical axis, that pushes the bearing face that is integral with the handle toward the bearing face that is integral with the body; and wherein: the joystick further comprises a second set of springs that is interposed between the fixed body and the lower face of the rim, this second set of springs comprising one or more springs that are uniformly distributed around the vertical axis, this second set of springs being arranged so as to exert, on the handle, in the inclined position, a mechanical moment that urges the inter alia, the first set of springs arranged to exert a first vertical force, parallel to the vertical axis, that pushes the bearing face that is integral with the handle toward the bearing face that is integral with the body, and second set of springs that is interposed between the fixed body and the lower face of the rim, this second set of springs comprising one or more springs that are uniformly distributed around the vertical axis, this second set of springs being arranged so as to exert, on the handle, in the inclined position, a mechanical moment that urges the handle toward the neutral position and, at the same time, a second vertical force, parallel to the vertical axis, of direction opposite to the first vertical force and the amplitude of which is comprised between 0.9|Fi| and 1.1|Fi|, where |Fi| is the amplitude of the first vertical force exerted by the first set of springs in the same inclined position, and the first and second sets of springs are able, in the absence of external stress on the handle in a direction parallel to the vertical axis, to maintain a non-zero clearance between all the bearing faces of the articulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656